          Case 3:19-cv-01905-JD Document 172 Filed 02/05/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Michael D. Harbour (298185)
 2 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 3 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 4 Email: mharbour@irell.com

 5 Counsel for Non-Party
   FORTRESS INVESTMENT GROUP LLC
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11 UNILOC 2017 LLC,                               Case No. 3:19-cv-01905-JD

12                   Plaintiff,                   STATEMENT OF RECENT DECISIONS

13              v.

14 APPLE INC.,

15                   Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      STATEMENT OF RECENT DECISIONS
                                                                               Case No. 3:19-cv-01905-JD

     10912198
          Case 3:19-cv-01905-JD Document 172 Filed 02/05/21 Page 2 of 2



 1              Pursuant to Local Rule 7-3(d)(2) and in connection with Fortress Investment Group LLC’s

 2 (“Fortress”) opposition to Apple Inc.’s (“Apple”) Administrative Motion for Relief from

 3 Protective Order (Dkt. 171), Fortress hereby files this Statement of Recent Decisions. Apple’s co-

 4 plaintiff in the antitrust matter, Intel Corporation (“Intel”), recently filed motions to modify the

 5 protective orders in three separate patent infringement litigations involving one of the other

 6 antitrust co-defendants, VLSI Technologies LLC (“VLSI”). In those motions, Intel sought

 7 essentially the same relief that Apple is seeking here, i.e. modification of the protective order so

 8 that it could try to use designated information to support Intel and Apple’s amended antitrust

 9 complaint. The courts in each of those cases decided as follows:

10                   In VLSI Technologies LLC v. Intel Corporation, C19-cv-977-ADA (W.D. Tex),
11                    Judge Albright denied Intel’s motion. A transcript of the February 1, 2021 hearing

12                    before Judge Albright is attached as Exhibit 1. Judge Albright’s order denying

13                    Intel’s motion is on page 17.

14                   In VLSI Technologies LLC v. Intel Corporation, 5:17-cv-05671-BLF (N.D. Cal.),
15                    Magistrate Judge Cousins denied Intel’s motion. A copy of this order is attached as

16                    Exhibit 2.

17                   In VLSI Technologies LLC v. Intel Corporation, 18-cv-00966-CFC-CJB (D. Del.),
18                    Magistrate Judge Burke granted Intel’s motion. A copy of this order is attached as

19                    Exhibit 3.

20

21 Dated: February 5, 2021                              Respectfully submitted,

22

23                                                      IRELL & MANELLA LLP

24

25

26                                                      By:     /s/ Michael D. Harbour
                                                              Counsel for Non-Party
27                                                            FORTRESS INEVSTMENT GROUP LLC

28
                                                                                  STATEMENT OF RECENT DECISIONS
                                                                                          Case No. 3:19-cv-01905-JD

     10912198                                          -1-
